Plaintiffs Grey et al. sued the railroad in the County Court of Bell County to recover (1) damages for injuries to horses shipped from Santa Anna, Texas, to West Point, Miss., and (2) a penalty of $500, under provisions of article 284, Revised Statutes of Texas, for failure to sufficiently feed and water said stock while passing over defendant's road between Santa Anna and Temple, Texas, on said trip.
In the trial court plaintiffs failed to recover on their claim for damages, but did recover on their second ground of action a penalty of $100. Plaintiffs did not appeal, and make no complaint of the judgment.
The County Court and Court of Civil Appeals held, that said article 284 would support the judgment for the penalty in this case. Independent of said article, the judgment for the penalty has no basis.
Defendant railroad in this court questions the validity of said law as applied to the interstate shipment in question.
Under the general power conferred by the Constitution of the United States to regulate commerce among the several States, Congress has passed stringent laws requiring the feeding, watering, and resting of stock in cases of interstate shipments. Rev. Stats. U.S., secs. 4386-4390. Uniformity of regulations as to feeding, watering, and resting stock in transit from one State through or into another is of such vital importance to both shipper and carrier that such commerce might be seriously embarrassed, if not practically prohibited, by unfriendly, unwise, or divergent legislation of the different States through or into which such shipments might pass. The people of Texas being extensively *Page 315 
engaged in the shipment of stock to distant markets, and being the ones most liable to be injured by such legislation, we can not assume that the Legislature would invite or encourage such legislation in other States by first passing a law attempting to regulate such shipments. Its policy would be to discourage such regulations by the different States. In pursuance of this policy our Legislature, though it began to regulate railroad transportation at an early day, refrained from attempting to regulate the feeding and watering of stock being shipped thereby until after Congress had passed the statutes above referred to, regulating in detail the matter of feeding, watering, and resting of stock in all interstate shipments.
These regulations by Congress left shipments entirely within this State unprovided for, and thereupon there was incorporated into the Revised Statutes of Texas, in 1879, said article 284, as the first regulation attempted by our Legislature on the subject. The language of this article appears to apply only to shipments wholly within the State. It requires the carrier "to feed and water the same during the time of conveyance, and until the same is delivered to the consignee or disposed of as provided in this title." If it applies to interstate shipments, then the language, "during the time of conveyance and until delivered to the consignee," would seem to require the feeding and watering after the stock left Texas, and until delivered by carrier at destination. This would be beyond the power of the Legislature, for its law could not be effective beyond the State line. The language, "or disposed of as provided in this title," seems to limit the law to State shipments; for when we examine the provisions of "Title XIII" of the Revised Statutes, of which said article 284 is a part, we find that article 288 of said "title" provides, that "should any live stock remain unclaimed for the space of forty-eight hours after its arrival at the place of its destination, the carrier may sell the same;" and then proceeds to provide the manner of sale and the disposition of proceeds. The "place of its destination," where the sale is provided for, must be some point in Texas, for we could not suppose the Legislature would undertake to authorize and provide for the manner of sale of property at a point outside of the State.
Considering the policy of our Legislature, the fact that the regulation of interstate shipments is peculiarly within the province of congressional legislation and that Congress did make full and apparently complete regulations on the subject, the fact that there was no apparent demand for State regulation of interstate shipments, and that there was a demand for such regulation of shipments entirely within the State, and that after Congress acted the State Legislature enacted said law, which on its face bears strong evidence of a purpose to apply its provisions only to shipments entirely within the State, we feel that it would be doing violence to the intention of the Legislature to *Page 316 
extend, by construction, the provisions of said article 284 to the interstate shipment in question, and thereby bring it into possible conflict with the acts of Congress.
We are of opinion that said article 284 has no application to the shipment in this case, and that plaintiffs have no cause of action to recover a penalty against defendant.
The judgment is affirmed in so far as it was against plaintiffs on their claim for damages, and is reversed in so far as plaintiffs recovered penalty against defendant, and the cause seeking to recover the penalty is dismissed.
Reversed and dismissed.
Delivered November 19, 1894.